IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2781 Disciplinary Docket No. 3
                Petitioner                :
                                          :   No. 25 DB 2021
             v.                           :
                                          :   Attorney Registration No. 89950
BRET ALISON BEYNON,                       :
               Respondent                 :   (Franklin County)



                                      ORDER


PER CURIAM


      AND NOW, this 9th day of April, 2021, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Bret Alison Beynon is suspended on consent from

the Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).